EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT, dated as of August 21, 2009 (this “Agreement”) is
entered into by and between Novelos Therapeutics, Inc., a Delaware corporation
(the “Company”) and the holder (the “Warrant Holder”) of that certain Warrant
(the “Warrant”) issued by the Company to the Warrant Holder on March 7, 2006 by,
for the purchase of up to ________ shares (the “Warrant Shares”) of the Common
Stock, $0.0001 par value per share, of the Company (the “Common Stock”).
 
WHEREAS, the Company issued certain Common Stock Purchase Warrants, including
the Warrant, on March 7, 2006 (collectively, the “2006 Warrants”) in connection
with a private placement of shares of Common Stock, and the 2006 Warrants were
initially exercisable for an aggregate of 8,365,542 shares of Common Stock at an
exercise price of $2.50 per share;
 
WHEREAS, the 2006 Warrants provide for weighted-average anti-dilution
protection, subsequent issuances of equity securities by the Company have
triggered such adjustments, and as a result, the 2006 Warrants are now
exercisable for an aggregate of 12,379,848 shares of Common Stock at an exercise
price of $1.82 per share;
 
WHEREAS, the holders of the 2006 Warrants were entitled to registration rights
with respect to the shares of Common Stock underlying such warrants, and the
Company registered the resale of such shares under a Registration Statement on
Form SB-2 (File No. 333-133043) file with the Securities and Exchange Commission
on April 7, 2006, which Registration Statement was declared effective on April
19, 2006;
 
WHEREAS, the Company is no longer under the obligation to maintain the
effectiveness of such registration, and accordingly, on May 22, 2008, the
Company deregistered the shares of Common Stock underlying the 2006 Warrants;
 
WHEREAS, the Company has invited the holders of the 2006 Warrants, including the
Warrant Holder, to tender such warrants to the Company in exchange for a number
of shares of Common Stock equal to 30% (the “Exchange Ratio”) of the number of
shares issuable upon exercise of such warrants (the “Exchange”), such Exchange
to occur at 6:00 p.m. Eastern time on August 21, 2009 (the “Exchange Effective
Time”); and
 
WHEREAS, in connection with the Exchange, the Company is entering into this
Agreement with the Warrant Holder, and a series of other agreements of like
tenor with other holders of 2006 Warrants;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, intending to be legally bound hereby,
the parties hereto agree as follows:
 
1.           Exchange.
 
(a)          The Warrant Holder has tendered an executed copy of this Agreement,
together with the Warrant, to the Company.  Pursuant to the terms and conditions
of the invitation to tender 2006 Warrants set forth in the Company’s Invitation
to Tender Warrants dated July 13, 2009 to holders of 2006 Warrants (the
“Invitation to Tender”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         On or before 9:00 a.m. on the first business day following the
Exchange Effective Time, the Company shall notify the Warrant Holder of the
Company’s acceptance of the tender of the Warrant and of a number of shares of
Common Stock equal to the number of Warrant Shares multiplied by the Exchange
Percentage, rounded down to the nearest whole share (the “Exchange Shares”) to
be issued to the Warrant Holder in the Exchange.  Upon the Exchange Effective
Time, and without any further action on the part of the Company or the Warrant
Holder, the right to acquire the Common Stock issuable upon exercise of the
Warrant, and all other rights, including rights to notice, granted to the
Warrant Holder under the terms of such Warrant, shall be deemed surrendered and
terminated in all respects.  The Company shall deliver the Exchange Shares to
the Warrant Holder at the address provided on the signature page hereto on the
fifth business day following the Exchange Effective Time.
 
2.           Representations of the Company.  The Company represents and
warrants to the Warrant Holder as follows:
 
(a)         Organization.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.
 
(b)         Authority.  The Company has the corporate power and authority to
enter into and perform this Agreement, and all corporate action necessary to
authorize the execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby by the
Company has been duly and validly taken.  This Agreement has been duly and
validly executed and delivered by the Company.  This Agreement constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors, to
principles of public policy and to general principles of equity.
 
(c)         Issuance of Securities.  The Exchange Shares have been duly
authorized and, when issued in accordance with this Agreement, will be validly
issued, fully paid and nonassessable.  Attached as Exhibit A hereto is a table
setting forth the capitalization of the Company on a pro forma basis giving
effect to an Exchange of all of the 2006 Warrants.
 
3.           Representations of the Warrant Holder.  The Warrant Holder
represents and warrants to the Company as follows:
 
(a)         Organization.  If the Warrant Holder is not a natural person, the
Warrant Holder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.
 
 
- 2 -

--------------------------------------------------------------------------------

 

(b)         Authority.  The Warrant Holder has the requisite power and authority
to enter into and perform this Agreement, and all action necessary to authorize
the execution, delivery and performance of this Agreement by the Warrant Holder
and the consummation of the transactions contemplated hereby by the Warrant
Holder has been duly and validly taken.  This Agreement has been duly and
validly executed and delivered by the Warrant Holder.  This Agreement
constitutes a valid and binding agreement of the Warrant Holder, enforceable
against the Warrant Holder in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors, to principles of public policy and to general principles of
equity.  Upon the transfer of the Warrant to the Company in accordance herewith,
the Company will acquire good, marketable and unencumbered title to the Warrant,
free and clear of all liens, restrictions, charges and encumbrances and the same
will not be subject to any adverse claims.
 
(c)         Own Account.  The Warrant Holder understands that the Exchange
Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) or any applicable state securities law and is acquiring
the Exchange Shares for its own account and not with a view to distributing or
reselling such Exchange Shares or any part thereof, has no present intention of
distributing any of such Exchange Shares and has no arrangement or understanding
with any other persons regarding the distribution of such Exchange Shares (this
representation and warranty not limiting the Warrant Holder’s right to sell the
Exchange Shares in compliance with applicable federal and state securities
laws).  The Warrant Holder is acquiring the Exchange Shares hereunder in the
ordinary course of its business. The Warrant Holder does not have any agreement
or understanding, directly or indirectly, with any person or entity to
distribute any of the Exchange Shares.
 
(d)         Warrant Holder Status.  At the time of receipt of the Invitation to
Tender, the Warrant Holder was, and at the date hereof it is, either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.
 
(e)         Experience of the Warrant Holder.  The Warrant Holder, either alone
or together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Exchange Shares and
has so evaluated the merits and risks of such investment.  The Warrant Holder is
able to bear the economic risk of an investment in the Exchange Shares and, at
the present time, is able to afford a complete loss of such investment.
 
(f)          General Solicitation.  The Warrant Holder is not purchasing the
Exchange Shares as a result of any advertisement, article, notice or other
communication regarding the Exchange Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.
 
4.           Lock-Up.  To induce the Company to enter into this Agreement, the
Warrant Holder agrees that, without the prior written consent of the Company, it
will not, during the period commencing at the Exchange Effective Time and ending
180 days thereafter (the “Lock-Up Period”), (1) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any Exchange Shares, or (2)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of the Exchange Shares,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Exchange Shares or other securities, in cash or
otherwise.  The Warrant Holder also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Exchange Shares during the Lock-Up Period..
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
5.           Legends.  The Warrant Holder acknowledges that the certificates
representing the Shares will be stamped or otherwise imprinted with a legend
substantially in the following form:
 
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which, in the opinion of counsel reasonably
satisfactory to this corporation, is available.
 
The securities represented hereby are subject to a lock-up agreement, containing
restrictions on transfer which expire on February 8, 2010.  A complete and
correct copy of such agreement is available for inspection at the principal
office of this corporation and will be furnished upon written request and
without charge.
 
6.           Miscellaneous.
 
(a)         Assignment.  This Agreement and the rights and obligations evidenced
hereby shall inure to the benefit of and be binding upon the successors of the
Company and the successors of the Warrant Holder.
 
(b)         Headings.  The headings used in this Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Agreement.
 
(c)         Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York without regard to the principles of conflicts of law thereof.
 
(d)         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:00 p.m., Eastern
time, on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 6:00 p.m., Eastern time, on any business
day, (c) the second business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
If to the Company:
 
One Gateway Center, Suite 504
Newton, MA 02458
Attn:  Chief Executive Officer
Fax:  (617) 964-6331
 
with a copy to:
 
Foley Hoag LLP
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA  02210
Attn:  Paul Bork, Esq.
Fax:  (617) 832-7000
 
If to the Warrant Holder, at the address specified on the signature page hereto.
 
(e)         Amendment.  This Agreement may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Warrant
Holder.
 
(f)          Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.
 
* * * * * * * * * * * * * * *
 
 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
NOVELOS THERAPEUTICS, INC.
 
By:
 
Name:
Harry S. Palmin
Title:
President and Chief Executive Officer



WARRANT HOLDER:


By:                                                                       


Name:_______________________________


Title:________________________________


Address:_____________________________


______________________________


______________________________


Fax:_________________________________


Federal Tax ID Number:_________________
(or Social Security Number)


Warrant No.:__________________________
 
 
- 6 -

--------------------------------------------------------------------------------

 

Exhibit A


Pro Forma Capitalization
 
The following table sets forth the shares of the Company’s common stock and
common stock purchase warrants outstanding 1) as of June 30, 2009; 2) on a pro
forma basis giving effect to the Exchange of 50% of the 2006 Warrants; and 3) on
a pro forma basis giving effect to the Exchange of 100% of the 2006 Warrants:



   
As of June 30, 
2009
   
Pro forma - 
Tender of 50% of
2006 Warrants
   
Pro forma - 
Tender of 100%
of 2006 Warrants
                     
Common stock
    44,743,611       46,600,588       48,457,565  
Outstanding warrants to purchase Novelos common stock
    38,424,340       32,234,416       26,044,492  



Note that the above table does not include 56,593,882 shares of common stock
that are issuable upon the conversion of preferred stock and accumulated
dividends as of June 30, 2009 or 7,279,825 shares of common stock that are
issuable upon the exercise of stock options as of June 30, 2009.  The number of
shares of common stock issuable upon the conversion of preferred stock or the
exercise of stock options will not be impacted by the Exchange.

 
- 7 -

--------------------------------------------------------------------------------

 
